DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/10/2020 and 11/3/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2017/0153418 A1) in view of Wang et al (US 2017/018415 A1).
In regard to claim 11, Cai discloses an optical imaging system comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially disposed from an object side to an imaging plane (page 1, section [0020], Figure 1, “L1, L2, L3, L4, L5, L6”), wherein refractive indices of the third to fifth lenses are each 1.65 or greater (page 2, TABLE 1, “N3=1.873172, N4=1.812013, N5=1.92286), and wherein one or both surfaces of each of the third and fourth lenses is aspherical (page 2, section [0022]), but does not specifically disclose wherein at least one surface of the fifth lens is aspherical. 
Within the same field of endeavor, Wang et al teaches that it is desirable in multiple lens optical systems for lenses to be aspherical for the purpose of reducing the manufacturing cost and overall weight of the lens assembly (page 3, section [0075]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for at least one surface of the fifth lens of Cai to be aspherical since Wang et al teaches that it is desirable for the purpose of reducing the manufacturing cost and overall weight of the lens assembly.
Regarding claim 12, Cai in view of Wang discloses wherein 1.5<f1/f → -7.69/3.115 = 2.47 (page 2, TABLE 1).

Allowable Subject Matter
Claims 1-10 and 17-20 are allowed.
The prior art fails to teach a combination of all the claimed features as presented in claims 1-10: an optical imaging system comprising six sequentially disposed lenses as claimed, specifically wherein said fourth lens comprises a convex object-side surface along an optical axis; said fifth lens comprises a concave image-side surface along the optical axis; and wherein an F-number is 1.7 or less.
The prior art fails to teach a combination of all the claimed features as presented in claims 17-20: an optical imaging system comprising six sequentially disposed lenses from and object side to an imaging plane as claimed, specifically wherein said sequential lenses comprise respective positive, positive, negative, positive, negative and negative refractive powers.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 13: an optical imaging system as claimed, specifically wherein TTL/f<1.25.
The prior art fails to teach a combination of all the claimed features as presented in claim 14: an optical imaging system as claimed, specifically wherein 0.7<R6/f.
The prior art fails to teach a combination of all the claimed features as presented in claim 15: an optical imaging system as claimed, specifically wherein V3+V4<45.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: an optical imaging system as claimed, specifically wherein V3+V5<45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 20, 2021